UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1510



DANIEL JOHNSON WILLIS,

                                            Plaintiff - Appellant,

          and


LIONEL MEADOWS; ALBERT L. MEADOWS; FURNEY
MUNDINE; ALBERT H. BROWN; DORA MILLER; BAYRON
GREEN; LENA BROWN; ERNESTINE BROWN; ANITA B.
BROWN; HANNAH C. GRAY; NELSON DOVE; DEBRA
CURETON; PHYLLIS BROWN,

                                                       Plaintiffs,

          versus


TOWN OF TRENTON, NORTH CAROLINA; JOFFREE T.
LEGGETT, Former Mayor of the Town of Trenton,
North Carolina; EDWARD EUBANKS; WILLARD O.
LEWIS; CHARLES JONES, Councilmen of the Town
of Trenton, North Carolina; C. GLENN SPIVEY,
Town Clerk; MCDAVID AND ASSOCIATES; RICHARD
MOORE, Engineer for the Town of Trenton, North
Carolina; MAYOR AND COUNCIL OF TRENTON, NORTH
CAROLINA; SYLVIA A. WILLIS; JONES COUNTY BOARD
OF ELECTIONS; RICHARD C. TYNDALL, JR.; JAMES
M. BENDER, JR.; WILL H. BROCK; GAIL LEE, and
their successors; SUSAN CAMARET, Secretary,
Board of Elections; MICHAEL JENKINS, member,
Board of Elections and/or their successors;
VETERANS ADMINISTRATOR FOR THE COUNTY OF
JONES; JONES COUNTY, NORTH CAROLINA,

                                           Defendants - Appellees,

          and
2
STATE OF NORTH CAROLINA, and its entities;
BILL   MEYERS,    Director,    North    Carolina
Department of Environmental Health and Natural
Resources; DEXTER MATTHEWS, Chief, Division of
Solid   Waste;    J.   BOBBY    BLOWE,    Chief,
Construction   Grants;    JAMES   C.    KEARNEY,
Director,   Rural    Economic   and    Community
Development; JOHN H. HANKINSON, JR., Director,
United States Environmental Protection Agency,
Region IV; MARIO MACHADO, Chief, Construction
Grants, their successors and agents; EDWIN W.
CAUSEY, as Rural Development Manager; WILLARD
R. DEAN, as Director of Business and Utilities
Division; JANET RENO, Attorney General of the
United States; JANICE M. COLE,

                                                         Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.      Malcolm J. Howard,
District Judge. (CA-96-6-4, CA-99-116-4, CA-01-13-4, CA-01-133-4,
CA-01-159-4)


Submitted:   October 10, 2002           Decided:   November 15, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se. Andrew David Jones, DUNN,
DUNN & STOLLER, New Bern, North Carolina; James M. Ayers, II, New
Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  3
PER CURIAM:

     Daniel Johnson Willis appeals the district court’s order

entering a pre-filing injunction against him. We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Willis v. Town of Trenton, Nos. CA-96-6-4; CA-99-116-4;

CA-01-13-4; CA-01-133-4; CA-01-159-4 (E.D.N.C. Apr. 5, 2002).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                4